          Case 1:19-cv-08925-JGK Document 14 Filed 12/10/19 Page 1 of 1
                                                                           Littler Mendelson, PC
                                                                           900 Third Avenue
                                                                           New York, NY 10022.3298



                                                                           Eric D. Witkin
                                                                           212 497 .8487       direct
                                                                           212 583 9600        main
                                                                           646.417.7546        fax
                                                                           ewitkin@littler     com


                                                   December \0,2019
By ECF
                                                                     t1 p J (J <.I (L, ,./ G-0 rro fUtlO.lt//
The Honorable John G. Koeltl
United States District Court for the
                                                                       f (; /J(Lv A"~)' y-- I ;' D;J-0 I
Southern District of New York                                            _A-f        4     ~   10()/"'\.
Daniel Patrick Moynihan
United States Courthouse                                                                 SO       ~OeA-60,
                                                                                    I i,                - ;;;..J-6/4_~---
500 Pearl Street
New York, NY 10007                                                         ,;;i.,1
                                                                                1,t I                       ti !    .!) J
         Re:     Norris v, Gregory ·s Cofjee lv!anagemenl UC et ar10., No, 19 Civ. 08925 (JGK) (SD/D

Dear Judge Koeltl:

         My law firm represents Defendant Gregory's Coffee Management LLC ("Gregory"s'·) in this
matter. Pursuant to Your Honor's Individual Practices ~~ l .A and E, I request an adjourn111ent of the
Initial Conference the Comt recently scheduled for January 14, 2020 at 4:30 PM (ECF No. 13 ), because I
have a professional conf1ict on that date.- Plaintiffs counsel consents to this adjournment request.

         I make this request because, before this Court scheduled the January 14. 2020 conference in this
matter, the undersigned lead defense counsel had previously offered to depose plaintiffs· expert on that
same date in .another matter pending before Judge Ramos of this Cou11: Bronx Independent Lil'ing
Services, et al. v, 1\;Jetropolita11 TransportC11io11 Aut!wri(v. et al,, 16 Civ, 5023 (S.D.N.Y.). Plaintiffs'
attorneys in that matter (including attorneys from the U. S. Attorney's Office) state that they andior the
expert witness are not available on any other mutually convenient date. They asked me to seek
adjournment of the initial conference herein, which l do here. I informed Plaintiffs counsel herein of the
reason for this adjournment request. and he consented to it on that basis. I hope that this adjournment
request will nnt inconvenience the Court.

         I thank the Cou11 for its consideration of this request.

                                                    Respectful~,
                                                                    11
                                                                         J/J
                                               ~f/1,l)Jvr/f,i_,
                                                    Erik~Witkin

cc:      Ben-Zion Bradley Weitz, Esq. (by ECF)




                                                     USDC SONY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC#                       •
                                                     DATE FIL~D:    ~1;)_ .. //-/~~~=~~-~
